Determination of respondent Commissioner of the Department of Consumer Affairs of the City of New York, dated May 20, 1992, as affirmed by administrative appeal adjudication dated December 11, 1992, which found petitioner guilty of deceptive advertising and fined it a total of $33,575, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78, (transferred by order of Supreme Court, New York County [Ira Gammerman, J.], entered September 20, 1993), dismissed, without costs or disbursements.
Respondent’s determination is supported by substantial evidence. The ads are deceptive because the true prices are not the "clear import” of the ads (see, Matter of Dubrowsky v Ambach, 88 AD2d 1004,1005). The penalty is not so disproportionate as to shock one’s sense of fairness (see, Matter of Keenan v New York State Liq. Auth., 205 AD2d 359).
We decline to consider arguments made for the first time in petitioner’s reply brief (see, State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, 521-522, affd 65 NY2d 369). Were we to consider these arguments, we would find them without merit.
We have considered the petitioner’s remaining arguments, and find them to be without merit. Concur—Rosenberger, J. P., Asch, Rubin and Nardelli, JJ.